Citation Nr: 0739910	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-34 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty for 
more than 19 years, to include the period from March 1978 to 
September 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in July 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, TX.  

In February 2007, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 


FINDING OF FACT

A low back disability is not shown by the competent medical 
evidence to be the result of service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in December 2003, regarding the veteran's service connection 
claim for a low back disability.  In the letter, the veteran 
was notified of the evidence needed to substantiate the claim 
of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records.  The veteran was asked to submit any 
evidence that would include that in his possession.  In March 
2006 the veteran received notice of the provisions for 
disability ratings and for the effective date of the claim, 
that is, the date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date).  

To the extent that VCAA notice pertaining to degree of 
disability and effective date were not provided in the letter 
of December 2003, as the claim of service connection for 
service connection for a low back disability is denied, no 
disability rating or effective date can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to this limited VCAA 
content error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records, VA records and afforded the veteran a VA 
examination.  

The Board notes that in July 2004 the National Personnel 
Records Center indicated that the veteran's service records 
were unavailable, however his service medical records were 
mailed earlier and have been associated with the claims 
folder.  As the veteran has not identified any additional 
evidence pertinent to the claim and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

Service medical records dated in September 1986 revealed the 
veteran was treated for low back pain.  On September 10, 1986 
he complained of low back pain since late July, with pain 
radiating down the right leg.  He claimed he had sudden pain 
upon standing for four to five hours while fishing.  The 
diagnosis was lumbosacral strain, rule out disc herniation.  
The veteran was placed on light duty.  An x-ray dated 
September 11, 1986 reported a normal lumbosacral spine.  On 
September 25, 1986 the veteran presented a long history of 
low back pain.  The examiner noted lumbosacral pain radiated 
into the left lower extremity.  The veteran denied any 
injury.  The diagnosis was mechanical low back pain.  

The records includes VA medical records dated from 1991 to 
1994 from the VA Marlin Medical Center.  These records showed 
that on June 17, 1994 the veteran had a diagnosis of lumbar 
strain after lifting a tire.

The veteran's private medical records from 2001 to 2002 
indicated treatment for low back pain.  A record dated on 
February 24, 2000 showed the veteran indicated having back 
pain for three weeks.  

VA medical records from 2002 to 2005 also reflected treatment 
for radiating low back pain.  A consult of June 2004 noted 
the veteran reported sustaining low back pain in 1985 or 1986 
during service while working at a shipyard in supplies.  The 
veteran denied any lifting, pulling, pushing heavy weights 
prior to the onset of low back pain.  He has complained of 
low back pain since then.  The consult showed that x-rays of 
November 2003 indicated minimal disk joint narrowing of L4-5.  
A MRI of June 2004 found changes of spondylosis at the L4-5 
level, and a small central disk herniation also was present.  
Other disk spaces were normal in width with no evidence of 
disk herniation.  A VA progress note of August 2004 provided 
diagnoses to include degenerative joint disease and chronic 
stable low back pain.  

In his notice of disagreement in August 2004 and during his 
RO hearing in February 2005, the veteran stated that he hurt 
his back in service in 1986 while working in a shipyard.  He 
reported that he moved boxes for fifteen years, ranging from 
three pounds to sixty pounds.  He indicated that in September 
1986 he reached down to lift a large box and heard a pull and 
a crack in his back.  In his Form 9 Appeal and during his 
Board hearing of February 2007, the veteran explained that he 
had subsequent back pain in service but did not complain or 
seek treatment because he did not want a medical discharge.  

The veteran was afforded a VA examination in March 2005.  His 
claims folder was reviewed in conjunction with the 
examination.  The veteran reported an onset of low back pain 
in1986 as a result of a lifting injury.  The diagnosis was 
herniated nucleus pulposus.  The examiner opined that the 
veteran's low back disability was less likely than not 
related to military service.  The examiner explained the 
veteran was seen on one occasion for his back pain in 
service.  The examiner noted the veteran had a history of 
recurrent low back pain associated with excessive lifting 
activities with repetitive injuries with return to normal 
function between injuries.  The examiner concluded that the 
lack of treatment from 1986 until 1994 indicated the 
veteran's back injury in military service did not result in 
the herniated disk found presently.  

A VA progress note of April 2005 provided an opinion that the 
veteran's current low back pain is as likely as not to be 
related to trauma sustained during military service.  

A private MRI dated in June 2006 found small posterior 
central disc protrusion at L4-L5, disc space narrowing at L4-
L5 with some protrusion of disc material into the inferior 
end plate of L4.  There was some reactive marrow edema seen 
along the end plates at L4 and L5 and minor degenerative 
changes were developing at L5/S1.  

In June 2006 a letter was received from the veteran's private 
doctor.  He noted the veteran had a history of chronic 
intermittent low backache which began in 1986 after heavy 
lifting while in service.  The veteran denied any intervening 
back injuries.  
Analysis

The service medical records show that in September 1986 the 
veteran was treated for low back pain.  After service, low 
back pain was first documented in 1994, more than four years 
after service.  The absence of documented complaints 
indicative of a low back disability from 1986 to 1994 weighs 
against the claim that a low back disability is related to 
service on the basis of continuity of symptomatology.  38 
C.F.R. § 3.303(b).   See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Also, following a review of the file, the examiner, who 
conducted the VA examination in March 2005, concluded that 
the veteran's low back disability was less likely than not 
related to military service.  The examiner explained that the 
veteran had a history of recurrent low back pain with 
repetitive injuries with return to normal function between 
injuries.  The examiner attached significance to the lack of 
treatment from 1986 until 1994.  While the evidence also 
includes the VA progress note of April 2005 relating the 
veteran's low back condition to service, the Board finds this 
opinion is outweighed by the VA examination in March 2005.  
Unlike the examiner in April 2005, the examiner of March 2005 
thoroughly reviewed the claims folder in conjunction with 
examining the veteran.  The Board attaches significant 
probative value to this opinion, as it is well reasoned, 
detailed and consistent with other evidence of record.  
Further, the VA examiner in March 2005 had a full and 
complete basis on which to render an opinion.  The weight of 
a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

As for the other medical evidence of record, any reference to 
service is merely history as reported by the veteran.  Thus, 
the June 2006 medical statement is lacking in probative value 
based on its recordation of history but without other 
affirmative conclusions by the examiner.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence").  The remaining 
medical evidence in the claims file is not inconsistent with 
the opinion provided by the examiner in March 2005.  

It appears the veteran has inconsistently reported his back 
pain during service.  His service medical records and his VA 
consult in June 2004 denied any lifting, pulling, pushing 
heavy weights prior to the onset of low back pain; however, 
during his VA examination of March 2005 he reported an onset 
of low back pain in1986 as a result of a lifting injury.  
Nevertheless, regardless of whether the veteran's low back 
pain in service was due to injury, the case turns on whether 
the documented treatment for low back pain during service is 
related to his current low back disability.  As discussed 
above, continuity of symptomatology after service has not 
been shown as the veteran first received treatment for a low 
back disorder in 1994, four years after service, when he 
sustained a new lifting injury.  Moreover the weight of the 
medical evidence has established that the veteran's current 
low back disability is not related to military service.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (only 
independent medical evidence may be considered to support 
Board findings).

As for the veteran's statements and testimony that his low 
back disability is service related, the veteran as a 
layperson is not competent to offer an opinion on a medical 
diagnosis or medical causation, and consequently his 
statements and testimony to the extent that he relates low 
back disability to service does not constitute medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Thus the preponderance of the evidence is against the claim 
and service connection for a low back disability is not 
established.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disability 
is denied.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


